Title: To George Washington from Nicholas Cooke, 4 April 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence April 4th 1776

General Greene having informed me that your Excellency proposed to set out for Providence this Day I do myself the Honor to acquaint that a House is prepared for you and your Lady for Mr Custis and his Lady for General Gates and your

whole Suite, Were it possible to have made it so agreeable to your Excellency it would have given me the highest Pleasure to have entertained you at my House.
The several Companies of Cadets, of Grenadiers and Light Infantry will escort your Excellency into the Town. They propose to meet you about a Mile from the Court-House.
If an Indisposition which hath confined me several Days will permit me I shall wait upon and conduct you to your Quarters. I am, Sir Your Excellency’s &c.
